             Case 20-10256-KBO    Doc 302-1   Filed 03/25/20   Page 1 of 12




                                     EXHIBIT A

                                 Assignment Agreement




26054005.2
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 2 of 12
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 3 of 12
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 4 of 12
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 5 of 12
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 6 of 12
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 7 of 12
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 8 of 12
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 9 of 12
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 10 of 12
Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 11 of 12
                     Case 20-10256-KBO   Doc 302-1   Filed 03/25/20   Page 12 of 12




                                              EXHIBIT B

                                   Assumed Lease & Cure Amount


             Landlord Name       Store Property       Store Number           Cure Reserve

             Parkway Terrace     Tallahassee, FL           550                $31,044.50
              Properties, Inc.




26180030.5
